DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 2, 9, and 16 have been considered, but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “determining…that the set of media content … (iii) includes at least a minimum number of different media content, wherein the minimum number of different media content exceeds two different media content”.  The specification does not describe at least this portion of the claims.  The specification describes receiving the amount of videos that a content provider 185 has created or produced (par. 40) and calculating a final score comprised of the sum of weighted sub-scores, including an amount of videos sub-score (par. 56).  For example, the specification describes calculating a raw amount of videos sub-score (par. 74-77) and this sub-score gets factored into an equation to calculate a final score (par. 57).  The specification further describes using the final score in determining which content providers will be accepted in the revenue sharing partner program (par. 91-92).  Videos which have been enabled for monetization are displayed in conjunction with a web advertisement (par. 129, Fig. 15).  However, after a review of the specification and all priority disclosures, the examiner has not found any disclosure of “the minimum number of different media content exceeds two different media content”.  Instead, the specification discloses “content providers 185 with a large number of uploaded videos are preferred.  For example, a content provider 185 with 30 uploaded videos would receive a higher amount of videos sub-score compared to a content provider 185 with only 5 uploaded videos”.  This does not disclose that the large number of videos could possibly be as 
Claims 9 and 16 are rejected for the same reasons described above. 
Claims 3-8, 10-15, and 17-21 are rejected as being dependent on claims 2, 9, and 16. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian (US 2008/0040235 A1) in view of Donovan et al. (US 2008/0172446 A1) and further in view of Starr et al. (US 2007/0130015 A1).
Regarding claims 2, 9, and 16, Avedissian teaches:  A computer-implemented method to categorize video content providers, non-transitory computer-readable storage device, and system, comprising: 
receiving, by one or more computing devices, a request from a provider of media content to present content items in conjunction with media content provided by the provider [a selected artist may use a graphical user interface to opt into one or more services, such as advertisement placement.  The artist will receive compensation from revenue generated by advertisements placed in association with the artist’s videos (par. 9 and 22-24, Fig. 1, see also par. 28)]
analyzing, by the one or more computing devices, a set of media content provided by the provider [obtaining performance data associated with the artist (e.g. video) and analyzing whether a threshold of feedback has been met (par. 7 and 21, Fig. 1)]  
determining, by the one or more computing devices, that the set of media content (i) has at least a minimum number of viewers [a predetermined threshold condition (par. 21), such as determining popularity, such as page views (par. 11)] and 
(iii) includes at least a minimum number of different media content [the artist must have submitted at least one different media file for review (par. 7, 19, and 21, Fig. 1)]
in response to determining that the set of media content (i) has at least the minimum number of viewers and (iii) includes at least a minimum number of different media content, communicating, by the one or more computing devices, a content item to present in conjunction with media content provided by the provider [upon determining that the artist has reached a predetermined threshold condition or value of feedback, such as submitting at least one media file for review and reaching the minimum number of viewers, the artist may begin participating in services, such as advertisement placement and receive compensation from revenue generated by advertisements placed in association with the artist’s videos (par. 9, 11, and 21-25, Fig. 1)].
Avedissian does not explicitly disclose: determining that the set of media content (ii) has at least a minimum presentation duration; wherein the minimum number of different media content exceeds two different media content; and the communicating the content item is in further response to the determining that the set of media content (ii) has at least the minimum presentation duration.
Donovan teaches: determining that the set of media content (ii) has at least a minimum presentation duration [determining if uploaded content is valid for approval based on a minimum length of the content (par. 36-39, Fig. 2)]
and the communicating the content item is in response to the determining that the set of media content (ii) has at least the minimum presentation duration [the content must be validated before advertising opportunities can be presented (par. 18 and 36-39)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Avedissian and Donovan before the effective filing date of the claimed invention to modify the method of Avedissian by incorporating determining that the set of media content has at least a minimum presentation duration and the communicating the content item is in further response to the determining that the set of media content (ii) has at least the minimum presentation duration as disclosed by Donovan.  The motivation for doing so would have been to satisfy rules set by the system, for example that videos may be no less than 1 minute long (Donovan – par. 39) before providing advertising with the content (par. 18).  Therefore, it would have been obvious to 
Avedissian and Donovan do not explicitly disclose: wherein the minimum number of different media content exceeds two different media content.
Starr teaches: the minimum number of different media content exceeds two different media content [number of media segments 102 that a content owner has uploaded, such as at least 3 (par. 170, Fig. 4A and 5)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Avedissian, Donovan, and Starr before the effective filing date of the claimed invention to modify the method of Avedissian and Donovan by incorporating the minimum number of different media content exceeds two different media content as disclosed by Starr.  The motivation for doing so would have been to review certain criteria of the content or content owner before tagging the content to be associated with an advertisement and sharing advertising revenue with the owner (Starr - abstract and par. 170-171).  Therefore, it would have been obvious to combine the teachings of Avedissian and Donovan with Starr to obtain the invention as specified in the instant claim.
Regarding claims 8 and 15, Avedissian, Donovan, and Starr teach the method of claim 2; The combination of Avedissian and Starr further teaches: determining, by the one or more computing devices, that the set of media content has been played for a minimum cumulative amount of time [Starr – aggregating media segment play times (par. 136-137)].
in response to determining, by the one or more computing devices, that the set of media content has been played for a minimum cumulative amount of time, communicating, by the one or more computing devices, a content item to the video content provider to present in [Avedissian – in response to the predetermined threshold condition, the artist may begin participating in services, such as advertisement placement and receive compensation from revenue generated by advertisements placed in association with the artist’s videos (par. 9, 11, and 21-25, Fig. 1)].
Claims 3-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian (US 2008/0040235 A1) in view of Donovan et al. (US 2008/0172446 A1), further in view of Starr et al. (US 2007/0130015 A1) and further in view of Brock (US 2008/0178302 A1).
Regarding claims 3, 10, and 17, Avedissian, Donovan, and Starr teach the method of claim 2; Starr further teaches: media content items are determined to be original [reviewing for infringements of intellectual property rights such as copyright and/or trademarks (par. 64 and 171)].
Avedissian, Donovan, and Starr do not explicitly disclose: based on a digital fingerprinting of the media content items.
Brock teaches: media content items are determined to be original based on a digital fingerprinting of the media content items [determining content is original based on fingerprinting (par. 42, 59, 76, 112, and 146-148, Fig. 2A, 2D, and 7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Avedissian, Donovan, Starr, and Brock before the effective filing date of the claimed invention to modify the method of Avedissian, Donovan, and Starr by incorporating media content items are determined to be original based on a digital fingerprinting of the video content items as disclosed by Brock.  The motivation for doing so would have been to ensure the video content does not violate third party copyrights or trademarks (Brock – par. 1).  Therefore, it would have 
Regarding claims 4, 11, and 18, Avedissian, Donovan, and Starr teach the method of claim 2; Avedissian, Donovan, and Starr do not explicitly disclose: determining a number of strikes accumulated by the provider; and refraining from providing additional content items to present in conjunction with media content provided by the provider when the number of strikes exceeds a specified level.
Brock teaches: determining a number of strikes accumulated by the provider [determining reputation based on number of times the user has posted non-compliant content objects, such as copyrighted content (par. 75, 169, and 182)] and 
refraining from providing additional content items to present in conjunction with media content provided by the provider when the number of strikes exceeds a specified level [determining whether to share advertisement revenue or automatically take down content based on reputation (par. 84-85, 102-103, and 188)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Avedissian, Donovan, Starr, and Brock before the effective filing date of the claimed invention to modify the method of Avedissian, Donovan, and Starr by incorporating determining the number of strikes accumulated by the provider; and refraining from providing additional content items to present in conjunction with media content provided by the provider when the number of strikes exceeds a specified level as disclosed by Brock.  The motivation for doing so would have been to avoid sharing revenue when the user’s reputation is too low due to numerous non-compliance occurrences (Brock – par. 75 and 188).  Therefore, it would have been obvious to 
Regarding claims 5, 12, and 19, Avedissian, Donovan, Starr, and Brock teach the method of claim 4; Brock further teaches: determining the number of strikes comprises determining a number of copyright strikes against the provider based on the provider uploading media items copyrighted by a third party [determining content matches or is a copy of controlled content and confirming non-compliance with the content owner (par. 76, 80, and 84, Fig. 2A).  Determining numerous copyrighted content objects by a user (par. 75)].
Regarding claims 6, 13, and 20, Avedissian, Donovan, Starr, and Brock teach the method of claim 4; Brock further teaches: determining the number of strikes comprises determining a number of media items removed through a take down request [when a content owner finds a copy of his content, he can choose to send a take down notice under DMCA (par. 3).  Remove content under DMCA (par. 82, 85, 94, 103, and 112-113))].
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian (US 2008/0040235 A1) in view of Donovan et al. (US 2008/0172446 A1), further in view of Starr et al. (US 2007/0130015 A1), further in view of Brock (US 2008/0178302 A1), and further in view of Sirota et al. (US 7,801,771 B1).
Regarding claims 7, 14, and 21, Avedissian, Donovan, Starr, and Brock teach the method of claim 4; Avedissian, Donovan, Starr, and Brock do not explicitly disclose: determining the number of strikes comprises determining whether the provider has used an account of another provider.
[determining unauthorized use of an account or use of multiple accounts or violations (col. 24, lines 37-41)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Avedissian, Donovan, Starr, Brock, and Sirota before the effective filing date of the claimed invention to modify the method of Avedissian, Donovan, Starr, and Brock by incorporating determining the number of strikes comprises determining whether the provider has used an account of another provider as disclosed by Sirota.  The motivation for doing so would have been to prevent fraud, abuse of a usage model, and violations of use conditions (Sirota – col. 24, lines 37-41).  Therefore, it would have been obvious to combine the teachings of Avedissian, Donovan, Starr, and Brock with Sirota to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424